

115 HRES 701 IH: Expressing the sense of the House of Representatives that with respect to any study required to be conducted by the Federal Communications Commission, or any entity regulated by the Commission under the Federal Communications Act of 1934, under the National Environmental Policy Act of 1969 or division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act), for the provision of broadband infrastructure, the area to be studied should be limited to the area of impact.
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 701IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Mr. Flores submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that with respect to any study required to be conducted by the Federal Communications Commission, or any entity regulated by the Commission under the Federal Communications Act of 1934, under the National Environmental Policy Act of 1969 or division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act), for the provision of broadband infrastructure, the area to be studied should be limited to the area of impact. 
Whereas environmental and historic reviews for broadband infrastructure cover larger swaths of land than needed to provision broadband service and networks; Whereas environmental and historic reviews add significant time and costs to the deployment of broadband networks; 
Whereas overbroad environmental and historic reviews create permitting delays and unnecessarily burden Federal land management agency resources; Whereas making environmental and historic reviews proportional to the amount of Federal lands occupied for broadband deployment will benefit agency permit issuers by proportionally reducing applications and streamlining permit review process time; and 
Whereas environmental and historic reviews should be narrowly tailored to lands that are physically impacted: Now, therefore, be it That it is the sense of the House of Representatives that with respect to any study required to be conducted by the Federal Communications Commission, or any entity regulated by the Commission under the Federal Communications Act of 1934 (47 U.S.C. 151 et seq.), under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act), for the provision of broadband infrastructure, the area to be studied should be limited to the area of impact.  
